DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/231, 270 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “the core wire repeatedly plastically deformable without breaking to retain at least the posterior portion in a shape” renders claims 1-8 as broadened and obvious variants of claims 1-16 of copending Application No. 16/231, 270 (reference application).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/231, 273 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “the electrically conductive path including at least a portion of the first hinge” renders claims 1-8 as broadened and obvious variants of claims 1-11 of copending Application No. 16/231, 273 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/231, 279 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “circuitry communicatively coupleable to a power source, the circuitry housed by the second arm” renders claims 1-8 as broadened and obvious variants of claims 1-16 of copending Application No. 16/231, 279 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2015/0042544) in view of Chou (US 2008/0013041), and further in view of Hanover et al. (US 9,482,882).
Regarding claim 1, Sugihara discloses, an apparatus (Figs. 1-7B, 15A-16 and 19), comprising: 
a front eyeglass frame (Paragraph 0112), including: a first rim (Paragraph 0112 and 20), a second rim (Paragraph 0112 and 30), and a bridge (Paragraph 0112) that physically couples the first rim and the second rim; 
a first arm (10, 12) coupled to the first rim and having a first temple portion (10), the first temple portion including an anterior portion “SA1”, a posterior portion “SA2”, and a first hinge (“CF1” and “CP1”) between the anterior portion and the posterior portion of the first arm (Paragraph 0180); 
a second arm (20, 22) coupled to the second rim and having a second hinge (Paragraph 0180 and see “CF2”, “CP2”); 
a radio (14, 20, 330) operable to at least one of receive or transmit wireless signals (Paragraphs 0114 and 0125); 
a core wire (“CF1”, “CF2”, “CP1”, “CP2”, “TF1-TF4” and “TP1-TP4”) housed in the first arm and that extends along at least a portion of the posterior portion of the first temple portion, the core wire communicatively coupled to the radio as an antenna; 
an electrically conductive path (“LB1-LB4” and “LC1-LC2”) electrically connecting the radio and the core wire, wherein the first hinge is electrically isolated from the electrically conductive path (note; The Examiner interprets that if the hinge was not electrically isolated from the electrically conductive path the Examiner interprets that the electrically conductive path being in contact with the hinge would possibly short out.  Also, if the hinge were not isolated from the electrically conductive path the electrically conductive path could possibly be damaged by being pinched within the hinge when the hinge is moved); and
a pin extending across a space between the anterior and posterior portions of the first arm (see annotated Fig. 16 below).

    PNG
    media_image1.png
    569
    755
    media_image1.png
    Greyscale

	Sugihara does not disclose the electrically conductive path passing through the first hinge.
	Chou teaches, from the same field of endeavor that in an apparatus (Figs. 2a-h) that it would have been desirable to make the electrically conductive path (12, 12’, 43) passing through the first hinge (see 35, 351, 352).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electrically conductive path passing through the first hinge as taught by the apparatus of Chou in the apparatus of Sugihara since Chou teaches it is known to include this feature in an apparatus for the purpose of providing a lightweight apparatus with reduced size. 
	In addition, the Examiner interprets that Chou teaches the first hinge is electrically isolated from the electrically conductive path because the wire groove 12’ is away from and separate from 351, 352, and 353 and that the metal pin 353 would cause the electrically conductive path to short out if it were in contact with the electrically conductive path.  
Sugihara in view of Chou does not disclose a pin extending across a space between the anterior and posterior portions of the first arm, the pin including a first pin portion electrically coupled to a first contact that is removably coupled to the core wire and electrically and physically coupled to a second pin portion, wherein the first contact is electrically isolated from the core wire and removed from contact with the second pin portion when the posterior portion of the first arm is rotated into a folded configuration.
	Hanover teaches, from the same field of endeavor that in an apparatus (Figs. 6 and 6B) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pin (see portion of 352A that protrudes from 322) extending across a space (see area where 342A, B and 352A, B are disposed) between the anterior and posterior portions of the first arm (see Fig. 6), the pin including a first pin portion electrically coupled to a first contact (see 352A-B of 6B) that is removably coupled to the core wire and electrically and physically coupled to a second pin portion (342A), wherein the first contact is electrically isolated from the core wire (318A and associated text) and removed from contact with the second pin portion when the posterior portion of the first arm is rotated into a folded configuration (see Fig. 6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pin extending across a space between the anterior and posterior portions of the first arm, the pin including a first pin portion electrically coupled to a first contact that is removably coupled to the core wire and electrically and physically coupled to a second pin portion, wherein the first contact is electrically isolated from the core wire and removed from contact with the second pin portion when the posterior portion of the first arm is rotated into a folded configuration for providing an apparatus with reduced size and improved efficiency that is easy to transport. 
Regarding claim 2, Sugihara, Chou and Hanover discloses and teaches as set forth above, and Sugihara further discloses, the electrically conductive path includes a conduit (see “LB1-LB4” and “LC1-LC2”), the conduit comprising one of a flexible coaxial cable and a flexible shielded trace (see “LB1-LB4” and “LC1-LC2” and associated text). 
Furthermore, Hanover teaches, from the same field of endeavor that in an apparatus that it would have been desirable to make the pin includes a second pin portion (see portion of 352B that protrudes from 322) is electrically coupled to a second contact (see 352B of 6B) that is electrically coupled to the conduit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pin includes a second pin portion is electrically coupled to a second contact that is electrically coupled to the conduit as taught by the apparatus of Hanover in the combination of Sugihara in view of Chou since Hannover teaches it is known to include these features in an apparatus for the purpose of providing an apparatus with reduced size and improved efficiency that is easy to transport.
 Regarding claim 3, Sugihara, Chou and Hanover discloses and teaches as set forth above, and Sugihara further discloses, the core wire is repeatedly plastically deformable without breaking to retain at least the posterior portion in a shape (see “CF1”, “CF2”, “CP1”, “CP2”, “TF1-TF4”, “TP1-TP4” and associated text).
Regarding claim 5, Sugihara, Chou and Hanover discloses and teaches as set forth above, and Sugihara further discloses, the radio is operable to at least one of receive or transmit wireless signals at a first wavelength (14, 20, 330), and the core wire has a length that is at least approximately equal to a reciprocal of an integer of the wavelength (see “CF1”, “CF2”, “CP1”, “CP2”, “TF1-TF4”, “TP1-TP4” and associated text).
Regarding claims 6-7, Sugihara, Chou and Hanover discloses and teaches as set forth above, and Sugihara in view of Chou does not explicitly disclose the core wire has a length that is at least approximately equal to 1/4, 1/3, or 1/2 of the wavelength, and a length of the antenna is between 30 millimeters and 63 millimeters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the core wire has a length that is at least approximately equal to 1/4, 1/3, or 1/2 of the wavelength, and a length of the antenna is between 30 millimeters and 63 millimeters for the purpose of providing a reliable apparatus that effectively transmits signals with reduced noise.
Furthermore, the Examiner points out that it would have been obvious to one of ordinary skill in the art before the effective filing date to make the core wire has a length that is at least approximately equal to 1/4, 1/3, or 1/2 of the wavelength, and a length of the antenna is between 30 millimeters and 63 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2015/0042544) in view of Chou (US 2008/0013041) in view of Hanover et al. (US 9,482,882) as applied to claim 1 above, and further in view of Specht et al. (US 5,528,320).
Sugihara, Chou and Hanover remains as applied to claim 1 above.
Sugihara, Chou and Hanover does not explicitly disclose the first hinge is plastic.
Specht teaches, from the same field of endeavor that in an apparatus that it would have been desirable to make the first hinge is plastic (Col. 1, lines 14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first hinge is plastic as taught by the apparatus of Specht in the combination of Sugihara, Chou and Hanover since Specht teaches it is known to include this feature in an apparatus for the purpose of providing a low cost and easy to manufacture hinge.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2015/0042544) in view of Chou (US 2008/0013041) in view of Hanover et al. (US 9,482,882) as applied to claim 1 above, and further in view of Howell et al. (US 2007/0046887)
Sugihara, Chou and Hanover remains as applied to claim 1 above.
Sugihara, Chou and Hanover does not disclose at least a piece of the posterior portion is metal, and is coupled to a ground.
Howell teaches, from the same field of endeavor that in an apparatus that it would have been desirable to make at least a piece of the posterior portion is metal, and is coupled to a ground (Paragraphs 0064 and 0139).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least a piece of the posterior portion is metal, and is coupled to a ground as taught by the apparatus of Howell in the combination of Sugihara, Chou and Hanover since Howell teaches it is known to include this feature in an apparatus for the purpose of providing a lightweight and reliable apparatus.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olgun et al. (US 2019/0033622) discloses an apparatus that includes a front eyeglass frame, a first arm, a core wire, an electrically conductive path, and a pin.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        06/15/2022